PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $74.59 for hotel services provided respondent. The invoice for these services was not processed for payment in the appropriate fiscal year and, therefore, claimant has not been paid. Respondent admits the validity and amount of the claim and further states that sufficient funds were expired in the proper fiscal year with which to pay the claim.
*52In view of the foregoing, the Court makes an award in the amount sought.
Award of $74.59.